O’Connor, J.,
dissents and votes to affirm the judgment appealed from, with the following memorandum: During deliberations, the jury sent a note to the Trial Judge, requesting, insofar as pertinent here, "the testimony of Carlos Diaz [Vi-era] pertaining specifically to what he heard and saw out the window”. In an endeavor to comply with the jurors’ request, Criminal Term selected portions of the witness’ direct and cross-examination to be read back but interpreted the request not to include the witness’ testimony before the Grand Jury, which defense counsel had introduced on cross-examination solely for impeachment purposes. On this appeal, defendant’s primary contention is that the trial court erred in omitting this Grand Jury testimony from the readback, thus depriving him of a fair trial.
Prior to the readback of the selected testimony, the trial court instructed the jurors that "when [they] ha[d] heard enough testimony, just [to] indicate it either by raising [their] hand in some demonstrable signal telling the Court [they] heard enough”. After the reading began, the foreman of the jury made an additional request for readback of testimony. From the record, it is unclear • what testimony the latter request was for, nor can it be determined with certainty whether the request came before or after the disputed point in the cross-examination was reached. Hence, since sufficient facts do not appear on the record to determine whether the court’s ruling actually affected which testimony was read to *756the jury, the record is inadequate to permit appellate review of defendant’s claim (see, People v Jones, 81 AD2d 22, 39-40, 43-44).
In any event, even if the disputed point in the cross-examination was indeed reached, I find no basis for defendant’s claim of prejudice on these facts. The jury limited its request to that portion of Viera’s testimony "pertaining specifically to what he heard and saw” (emphasis supplied). It is undisputed, moreover, that Viera’s Grand Jury testimony was admitted at trial solely on the issue of credibility, as the trial court had instructed. The court, therefore, simply interpreted the jury’s request to refer only to evidence-in-chief of "specifically * * * what [the witness] heard and saw”. In light of the form and subject matter of the jury’s request, it cannot be said that the court’s exercise of discretion in framing its response was improper (see, CPL 310.30; People v Malloy, 55 NY2d 296, 302, cert denied 459 US 847; People v Jones, 106 AD2d 585). This is particularly so, in my view, since the defense attorney, while objecting to noninclusion of Grand Jury testimony, also insisted that the rereading be limited to "what was requested by the jury * * * and anything beyond that would deprive [his] client of a fair trial”; the court expressed willingness to reread the disputed testimony if "the jury would specifically request portions of that testimony read”, and the jurors, who had indeed already heard a readback of some of Viera’s testimony, specifically stated that they heard what they had requested after the testimony was read back (see, People v Malloy, supra, at p 303; People v Perez, 54 AD2d 1009, 1010-1011); and finally, the testimony selected by the court clearly referred to Viera’s Grand Jury statements. Under these circumstances, I would, in any event, reject defendant’s contention.
I have considered defendant’s remaining contention raised on appeal and find it to be without merit.